Heidi McIntosh (Utah State Bar No. 6277)     Michael Toll (admitted pro hac vice)
Michael Hiatt (admitted pro hac vice)        Grand Canyon Trust
Alex Hardee (admitted pro hac vice)          4404 Alcott Street
Earthjustice                                 Denver, CO 80211
633 17th Street, Suite 1600                  mtoll@grandcanyontrust.org
                                             303-309-2165
Denver, CO 80202
hmcintosh@earthjustice.org                   Attorney for Grand Canyon Trust
mhiatt@earthjustice.org
ahardee@earthjustice.org
303-623-9466                                 Edward B. Zukoski (admitted pro hac vice)
                                             Center for Biological Diversity
Attorneys for Living Rivers, Grand Canyon
                                             1536 Wynkoop Street, Suite 421
Trust, Center for Biological Diversity,
                                             Denver, CO 80202
Natural Resources Defense Council, Sierra
                                             tzukoski@biologicaldiversity.org
Club, Waterkeeper Alliance, Inc., Colorado
                                             303-641-3149
Riverkeeper, and Utah Physicians
for a Healthy Environment
                                             Attorney for Center for Biological Diversity




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

                                             )
       LIVING RIVERS, et al.,                )   PLAINTIFFS’ UNOPPOSED
                                             )   MOTION FOR EXTENSION AND
                      Plaintiffs,            )   MODIFICATION OF
          v.                                 )   SCHEDULING ORDER
                                             )
       DAVID BERNHARDT, et al.,              )   No. 4:19-cv-00041-DN-PK
                                             )
                     Federal Defendants,     )   Judge David Nuffer
                                             )   Magistrate Judge Paul Kohler
       ENEFIT AMERICAN OIL CO.,              )
                                             )
                     Intervenor-Defendant    )
       Pursuant to Fed. R. Civ. P. 6(b)(1), Plaintiffs request an extension of time of two weeks,

to June 17, 2020, to file their Opening Brief. Because Plaintiffs advised Federal Defendants of

objections to the administrative record, but opted not to file a motion to complete the record, the

current deadline for Plaintiffs’ Opening Brief is June 3, 2020, based on the Court’s Scheduling

Order. ECF No. 54 ¶ 8 (Jan. 27, 2020). Plaintiffs’ counsel has conferred with counsel for

Federal Defendants and Intervenor-Defendant Enefit, neither of whom oppose this motion.

       In support of this motion, counsel note that the ongoing COVID-19 pandemic has caused

significant professional and personal challenges for Plaintiffs’ counsel, which has resulted in

unavoidable work-flow delays. Additionally, following Plaintiffs’ objections to the

administrative records as initially served, Federal Defendants added a significant number of new

documents to the records, which required extra time to review before filing the Opening Brief.

       Because extending Plaintiffs’ Opening Brief deadline would impact subsequent briefing

deadlines, the parties have agreed to adjust the subsequent briefing deadlines as well, including

an additional period of time of time for Federal Defendants’ Answer Brief to accommodate their

counsel’s briefing schedule in another matter and planned personal leave. Plaintiffs are

requesting, and Federal Defendants and Intervenor-Defendant agree to, entry of a scheduling

order modifying the current schedule as follows:

                                                      Current                Proposed

Plaintiffs’ Opening Brief                             June 3, 2020           June 17, 2020

Federal Defendants’ Answer Brief                      July 8, 2020           August 5, 2020

Intervenor-Defendant’s Answer Brief                   July 22, 2020          August 19, 2020

Plaintiffs’ Reply Brief                               August 12, 2020        September 9, 2020



                                                 1
       For the foregoing reasons, Plaintiffs respectfully request that the Court enter an order

modifying the current scheduling order as set forth in the table above and in the accompanying

proposed order.


DATED May 27, 2020.                          Respectfully submitted,

                                             /s/ Alex Hardee
                                             Heidi McIntosh
                                             Michael Hiatt
                                             Alex Hardee
                                             Earthjustice
                                             633 17th Street, Suite 1600
                                             Denver, CO 80202
                                             303-623-9466
                                             hmcintosh@earthjustice.org
                                             mhiatt@earthjustice.org
                                             ahardee@earthjustice.org

                                             Attorneys for Living Rivers, Grand Canyon Trust,
                                             Center for Biological Diversity, Natural Resources
                                             Defense Council, Sierra Club, Waterkeeper
                                             Alliance, Inc., Colorado Riverkeeper, and Utah
                                             Physicians for a Healthy Environment

                                             Michael Toll
                                             Grand Canyon Trust
                                             4404 Alcott Street
                                             Denver, CO 80211
                                             303-309-2165
                                             mtoll@grandcanyontrust.org

                                             Attorney for Grand Canyon Trust

                                             Edward B. Zukoski
                                             Center for Biological Diversity
                                             1536 Wynkoop Street, Suite 421
                                             Denver, CO 80202
                                             303-641-3149
                                             tzukoski@biologicaldiversity.org

                                             Attorney for Center for Biological Diversity


                                                2
                                CERTIFICATE OF SERVICE

I certify that a copy of the foregoing is being filed with the Clerk of the Court using the CM/ECF

system, thereby serving it on all parties of record on May 27, 2020.


                                             /s/ Alex Hardee
                                             Alex Hardee




                                                3
